DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air charging part” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, it is noted that the disclosure fails to describe the corresponding structure of the limitation “air charging part,” as required under 25 U.S.C. 112(f). See corresponding rejections under 35 U.S.C. 112(a) and (b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since the disclosure fails to describe the corresponding structure for the limitation “air charging part,” as required under 35 U.S.C. 112(f) as set forth above, Applicant has failed to establish full possession of the metes and bounds of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “air charging part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of compact prosecution, the limitation has been examined based on a broadest reasonable interpretation and being any part of a system that performs air charging.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)91) and (a)(2) as being anticipated by Freeman et al. (US 10688907 B2).
As per claim 1, Freeman et al. disclose a cargo packaging system for a mobility vehicle (truck 16), the system comprising: a housing (container 15) having an internal space therein for accommodating cargo 25 (Figs. 7-12, etc.) and mounted on the mobility vehicle (Fig. 1, etc.); a plurality of air cushions (19, 23) provided at a plurality of positions on an internal surface of the housing (Figs. 9-10, etc.), and applying a pressure to and cushioning the cargo accommodated in the housing in a plurality of directions during expansion thereof (Fig. 10, etc.); an air charging part (air control unit 31 of inflation system 49) connected to the plurality of air cushions and configured for injecting gas into each air cushion of the housing and controlling a flow rate or a pressure of the injected gas (primary regulator 137 controls air flow rate and pressure (col. 12, lines 18-45; etc.); and an outlet (deflation/exhaust valve 21) controlled by the air charging part and discharging the gas injected into each air cushion to the outside of the outlet (deflation controlled by system control assembly by actuation of deflation toggle switches 145 or 147 (col. 13, lines 1-3 & 33-35; etc.). 
For the record, it is noted that the claim utilizes the term “mobility vehicle.” In the specification, examples of mobility vehicles “such as hoverboards and electric kickboards to public transportation that utilizes electricity as a power source” are provided (para. 0003). However no strict definition of the metes and bounds of the term “mobility vehicle” is provided. Accordingly a transport truck, which is both mobile and a vehicle, is deemed to satisfy the limitation. Further, even if the term is more narrowly defined, (although depending on the details) it would likely be considered simply an obvious alternative application of the basic teachings of Freeman et al. to a different type of vehicle.
	As per claim 2, Freeman et al. further discloses the system including a heat exchanger for heating or cooling the gas injected into each air cushion through heat exchange (arrows in Figs. 7 & 9 indicate refrigerated air (col. 8, lines 18-19 & 48-49); the refrigerated air implicitly having passed over a heat exchanger of a refrigeration system; the refrigerated air passing over air cushions 19 and thus cooling the air that has been injected into the air cushions).
	As per claim 7, Freeman et al. further disclose including a gas storage tank 17 that stores the gas to be injected into each air cushion and supplies the gas to the air charging part 31 connected to the gas storage tank (Fig. 3; etc.).
	As per claim 8, Freeman et al. disclose wherein at least one of the plurality of air cushions (19, 23, 119) is connected to the air charging part to receive the gas (via fill stations 101 (col. 10, lines 19-23; etc.), and wherein the plurality of air cushions is fluidly connected to each other (col. 10, lines 18-19) and thus have the same internal pressure.
	As per claim 9, Freeman et al. disclose wherein the plurality of air cushions is connected (col. 10, lines 18-19), they do not explicitly teach the connection being in series. However, one of ordinary skill in the art would clearly understand that the only ways plurality of components can be connected are in series, parallel, or some combination of the two. As such, is considered a simple mechanical expedient to one of ordinary skill in the art at the effective filing date of the application to connect the air cushions in series for the simple purpose of conveniently connecting adjacent cushions and without affecting the basic functioning of the system.
	As per claim 10, Freeman et al. disclose wherein the air charging part is in plural to include a plurality of air charging parts (see Fig. 15 comprising a plurality of charging parts (fill stations 101)), wherein the plurality of air cushions is independent air cushions that are not connected to each other, and wherein each air cushion independently receives the gas from each corresponding air charging part among the plurality of air charging parts (each air cushion 119 is separately connected to a different fill station 101).
	As per claim 11, Freeman et al. further disclose including a gas storage tank 17 that stores the gas to be injected into each air cushion and supplies the gas to the plurality of air charging parts connected to the gas storage tank in common (single gas storage tank is coupled to air control unit 31, which in turn is coupled to air coupling device 29 and air hose 53, which provides air to the multiple fill stations 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 10688907 B2) in view of Dudley et al. (US 2013/0145460 A1).
	As per claim 4, Freeman et al. further disclose the system including a temperature sensor provided inside the housing or in each air cushion (col. 11, lines 39-42: temperature probe within the trailer), but does not explicitly teach wherein the heat exchanger controls a degree of heating or cooling according to values of temperature measured by the temperature sensor. However, controlling the heat exchange of a trailer refrigeration system based on a sensed internal temperature is generally old and known in the art.  Dudley et al. for example teach a transport unit refrigeration system wherein the degree of heat exchange from the refrigeration system based on sensed temperature within the trailer (para. 0028, etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly control heat exchange of the refrigeration system based on the sensed internal temperature of Freeman et al. for the same basic purpose on maintaining desirable climate conditions within the cargo space.
	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 10688907 B2) in view of McComber et al. (US 3749268).
	As per claim 6, Freeman et al. disclose wherein at a lower portion of the mobility vehicle, the air charging part is provided below a point where the housing is positioned (col. 5, lines 15-17 re. air control unit 31 being mounted to an underside of the trailer), but do not teach wherein the housing is mounted in an internal space of the mobility vehicle. Macomber et al. teach the concept of mounting cargo housings 22 within an internal space of a transport trailer 10 (Figs. 1-2; etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide cargo containers such as those of Macomber within the trailer of Freeman et al. for the purpose of modularizing storage, and to also provide the air cushion protection of Freeman et al. within the cargo containers 22 for the same basic purpose of protecting the cargo therein by using inflated bags to prevent movement of the cargo contents. 	Claim(s) 12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 10688907 B2).
	As per claim 12, Freeman et al. disclose a plurality of charging parts associated with corresponding a plurality of respective air cushions as already discussed regarding claim 10, as well as gas storage tank 17. Freeman et al. do not teach a plurality of gas storage tanks that store the gas associated with respective charging parts and air cushions. However, providing plural air tanks represents a simple duplication of existing parts regarding the existing air tank.  To the extent that the demand for air supply exceed that which can be supplied by a single tank, it would have thus have been obvious to one of ordinary skill in the art at the effective filing date of the application to apply further air storage tanks and associate them with different the charging parts for the simple purposes of providing sufficient air to the system and also effectively distributing that air throughout the system.
	As per claim 14, Freeman et al. disclose a method of controlling a cargo packaging system for a mobility vehicle of claim 1, the method including: loading the cargo in the internal space of the housing (cargo 25 are placed in trailer 15); injecting the gas into the plurality of air cushions through the air charging part and fixing the cargo inside the housing (air bags 19 and 23 are inflated around the cargo - Figs. 7, 10, etc.); and releasing the fixing of the cargo by discharging the gas injected into the air cushion through the outlet (deflating via outlet 151 using deflation toggles 145 and 147). While Freeman et al. do not expressly teach the gas being discharged “when transportation of the cargo is completed, it does state that the system is for bracing cargo during transit (col. 1, line 9), one of ordinary skill at the effective filing date of the application would clearly understand that the deflation would occur at the completion of the transportation for the simple purpose of being able to unload the cargo at its delivery destination. 
	As per claim 15, see similar claim 2, above.
	As per claim 17, see similar claim 13, above.
	As per claim 18, see similar claim 9, above.
	As per claim 19, see similar claim 10, above. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 10688907 B2) in view of Rizkallah et al. (US 2019/0047463 A1).
	As per claim 13, Freeman et al. disclose controlling pressure of air being sent to the air cushions (col. 12, lines 18-47; etc.), but does teach including a pressure sensor provided in each of the plurality of air cushions, wherein the air charging part is configured to control the gas supplied to each air cushion according to an internal pressure of each air cushion, to adjust a condition of the cargo. Rizkallah et al. teach a cargo air cushion system including a pressure sensor 612 provided in each of the plurality of air cushions, wherein an air charging part is configured to control the gas supplied to each air cushion according to an internal pressure of each air cushion, to adjust a condition of the cargo (para. 0038; etc.).

Allowable Subject Matter
Claims 3, 5, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As per claims 3 and 16, there is no motivation or teaching for placing the heat exchanger of the refrigeration system of Freeman et al., as applied, such that the heat exchanger is mounted downstream of the air charging part.
	As per claim 5, further including: there is no motivation or teaching for modifying the system of Freeman et al. such that it comprises a cooler configured for cooling the gas and provided between the air charging part and each air cushion, and a heating element provided in each air cushion at a portion thereof in contact with the cargo.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Merz et al. (US 7975963 B2) teach an alternative air cushion system for use in a helicopter.
Holt (US 3847091) teach an inflatable cargo dunnage system.
McElroy et al. (US 3098455) teach a pneumatic cargo cushioning system.
Pier et al. (US 2960942) teach an inflatable dunnage system for use in freight cars.
Dasey (US 2856867) teaches a freight air cushioning system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763